United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-1460
                                   ___________

Frank L. Bailey,                        *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Kenneth S. Apfel,                       *
                                        *    [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                          Submitted: December 2, 1998
                              Filed: December 7, 1998
                                  ___________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Frank Bailey appeals from the district court&s1 order which affirmed the
Commissioner&s decision to deny Bailey disability insurance benefits and supplemental
security income. Having carefully reviewed the record and the parties& submissions,
we affirm the judgment of the district court. See 8th Cir. R. 47B.



      1
        The Honorable Paul A. Magnuson, Chief Judge, United States District Court for
the District of Minnesota, adopting the report and recommendations of the Honorable
Jonathan G. Lebedoff, United States Magistrate Judge for the District of Minnesota.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-